                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION


JEREMY RICARD                                      CIVIL ACTION NO. 17-cv-1580

VERSUS                                             JUDGE DOUGHTY

LONNIE NAIL, ET AL                                 MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Jeremy Ricard (“Plaintiff”) is a self-represented inmate housed at the David Wade

Correctional Center. He alleges that he was subjected to excessive force in the form of

chemical spray and having his head slammed into a wall locker. This order will address

some of the motions filed by Plaintiff.

       Plaintiff has filed a Motion to Compel (Doc. 56) in which he asks for an order

compelling defense counsel to produce medical records, video tape, chemical agent log

book, mental health records, and other evidence. The proper procedure to seek discovery

of such matters is to serve a Rule 34 request for production of documents/things on defense

counsel within the time that is allowed for discovery. The receiving party is then allowed

30 days to serve a response. It is only after that time has passed that it is proper for the

requesting party to file a Rule 37 motion to compel and ask the court to intervene. A

motion to compel should be supported by a copy of the requests for production and any

responses that were received but are challenged as inadequate. Plaintiff’s motion does not

indicate that he served a proper request for production before seeking court relief.

Accordingly, the Motion to Compel (Doc. 56) is denied.
              Plaintiff has filed a Motion for Preliminary Injunction (Doc. 57) that complains he

sent legal documents to classification officer Mark Hunter and asked that Hunter make a

copy of the documents for use as an exhibit. Plaintiff alleges that Hunter has not returned

the documents, and he seeks court intervention. An injunction is a remedy for a legal claim,

but Plaintiff has not presented a claim in this case for which the requested injunction would

be an appropriate remedy.                                      If Plaintiff believes that Hunter has interfered with his

constitutional right of access to the courts, then he may file a grievance, exhaust his

administrative remedies, and then pursue a separate civil action against Hunter.1 There is

no basis for granting injunctive relief at this time, so the Motion for Preliminary

Injunction (Doc. 57) is denied without prejudice.

              Plaintiff has filed a Motion for Physical and Mental Examination (Doc. 58) pursuant

to Federal Rule of Civil Procedure 35. Rule 35 permits the court, upon a showing of good

cause, to order a party whose mental or physical condition is in controversy to submit to a

physical or mental examination by a suitably licensed or certified examiner. A movant

must make an affirmative showing of good cause, but an attempt by a prisoner to use Rule

35 to provide himself with an expert witness is not good cause. Grogan v. Kumar, 873

F.3d 273, 280-81 (5th Cir. 2017), citing 8B Wright & Miller, Federal Practice and

Procedure, § 2231 (3d ed., updated April 2017) (“Under Rule 35, the court has no authority

                                                            
1
      To
     prevail on a denial of access to the courts claim, the prisoner must show that he was
prejudiced by the alleged violation. Lewis v. Casey, 116 S.Ct. 2174 (1996). To
demonstrate prejudice, the prisoner must show that his ability to pursue a non-frivolous
legal claim was hindered by the actions of the defendant. Christopher v. Harbury, 122
S.Ct. 2179 (2002); Brumfield v. Natchitoches Parish Detention Center, 689 Fed. Appx.
309 (5th Cir. 2017). 
                                                                       Page 2 of 3
 
to appoint a medical expert to examine plaintiff on plaintiff’s motion. . . . No civil litigant,

even an indigent one, has a right under the rule to an award of costs for a medical

examination, or to appointment of an expert commanded to perform such an examination

without being paid.”) Plaintiff has not demonstrated good cause. Accordingly, the Motion

for Physical and Mental Examination (Doc. 58) is denied.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 20th day of November,

2018.




                                         Page 3 of 3
